 

Case 1:20-cv-02983-GBD Document 25

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CATHERINE TINELLI, individually and on behalf of
all others similarly situated,

 

Plaintiff,
-against- 20 Civ. 2983 (GBD)
COSTCO WHOLESALE CORPORATION.,

Defendant.

GEORGE B. DANIELS, United States District Judge:
The January 27, 2021 initial conference is canceled. Oral argument on Defendant’s motion

to dismiss, (ECF No. 20), is scheduled for March 3, 2021 at 10:30 am.

Dated: New York, New York
January 7, 2021
SO ORDERED.

Fonsay. & Donnks

. DANIELS
ited States District Judge

 
